DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive.
	Applicant states (pp. 10) that cited reference combination does not disclose the amended limitation 1h. In particular, two separate references are cited, Heisele as disclosing image analysis and Huang as disclosing text analysis, neither of which analyzes data units including both text and image data. This is correct.
However, every tweet (i.e., data unit) containing both image and text data is analyzed by both references, Heisele analyzing the image portion to get subject information (Heisele: pp. 38, para. 4), while Huang analyzing the text portion to get scene or sentiment information (Huang: pp. 4, col. 2, para. 4), contained in the same tweet. The outcomes of both analysis are paired (i.e., correlated) together to form a (subject, topic) label pair or a (subject, sentiment) pair (i.e., a special domain) for the tweet. All tweets can be grouped together based on their label pairs, and sorted by the number of tweets having the same label pair, using the standard SQL operators of GROUP BY (Day: [0018]), COUNT(*) (Day: [0083]), and ORDER BY (Day: [0069]).
In summary, the combination of Heisele, Huang and Day teaches the amended limitation 1h.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Heisele. Visual object recognition with supervised learning. IEEE Intelligent Systems 18:3, May 2003, pp. 38-42 [herein “Heisele”], in view of Huang et al. Sentiment and topic analysis on social media: a multi-task multi-label classification approach. WebSci’13: Proceedings of the 5th Annual ACM Web Science Conference May 2013, pp. 172-181 [herein “Huang”], and further in view of Day et al. US patent application 2005/0154725 [herein “Day”].
Claim 1 recites “A data mining method for mining mixed-type data including image data and text data, wherein said image data contains subject information and said text data contains scene information or sentiment information, said data mining method being characterized in comprising the following steps:”
Claim 1a recites “creating using supervised learning a subject knowledge base, and a scene knowledge base or sentiment knowledge base, wherein: said subject knowledge base includes a plurality of subject information and an image identification model; each said subject information includes the name of the subject; said scene knowledge base includes a plurality of scene information and a text analysis model; each said scene information includes a topic label of the scene; said sentiment 
Heisele uses supervised learning to train classifiers (i.e., image identification model) to identify and categorize objects in images. Training images are labeled (i.e., annotated), from which feature vectors (i.e., subject information) are extracted (i.e., subject knowledge base) (Heisele: pp. 39, para. 2). Classifiers are trained using the labels – object labels (i.e., name of subject) for identification classifier, and category labels for categorization classifier (Heisele: pp. 38, para. 4).
Heisele does not disclose the limitations on scene and sentiment; however, Huang obtains training text in tweets (i.e., scene or sentiment knowledge base) with initial topic and sentiment labels from crowd sourcing. Huang extracts topic and sentiment predicting feature vectors (i.e., scene or sentiment information) from keywords and bi-grams in tweets (Huang: pp. 5, col. 1, para. 1), and trains models (i.e., text analysis model) to generate topic and sentiment labels for input tweets (Huang: pp. 4, col. 2, para. 4).
Claim 1b recites “obtaining a plurality of data units, wherein: at least a number of said data units comprise image data and text data, and said image data contains subject information and said text data contains scene information or sentiment information;”
Tweets (i.e., data units) contain text and sometimes together with images. Heisele’s classifiers take image tweets as input (Heisele: pp. 38, para. 4), while Huang’s classifiers take tweets as input (Huang: pp. 4, col. 2, para. 4).
Claim 1c recites “decomposing each of said data units into image data and text data;” Heisele’s classifiers take image tweets as input (Heisele: pp. 38, para. 4), while Huang’s classifiers take tweets as input (Huang: pp. 4, col. 2, para. 4).
Claim 1d recites “based on said subject knowledge base, for the image data of each data unit, identifying the subject information from the image data using an automatic image identification model, wherein each identified subject information includes a textual label of subject name;”
Heisele labels training images (i.e., subject knowledge base), and extracts feature vectors (i.e., subject information) from them (Heisele: pp. 39, para. 2). Classifiers (i.e., image identification model) are trained using the labels – object labels (i.e., subject name) for identification classifier, and category labels for categorization classifier (Heisele: pp. 38, para. 4).
Claim 1e recites “categorizing data units based on the identified subject information, so as to form at least one subject domain, wherein each of said subject domain corresponds to a plurality of data units that contain a specific subject information;”
Heisele’s classifiers label images in tweets (i.e., data units) with object labels (i.e., subject information) and category labels (i.e., subject domain) (Heisele: pp. 38, para. 4). Tweets can be grouped (i.e., categorized) by category labels. Heisele does not disclose the limitation on categorizing data units; however, Day provides examples of using the standard SQL GROUP BY clause (Day: [0018]) to perform the grouping operation.
Claim 1f recites “based on said scene knowledge base or sentiment knowledge base, for the text data of each data unit in each subject domain, identifying the scene information or sentiment information from the text data using an automated text analysis model, so as to obtain at least one scene domain or sentiment domain corresponding to specific subject information, wherein said each scene information or sentiment information includes a topic label or sentiment label;”
Heisele does not disclose this limitation; however, Huang obtains training text in tweets (i.e., scene or sentiment knowledge base) with initial topic and sentiment labels from crowd sourcing. Huang extracts topic and sentiment predicting feature vectors (i.e., scene or sentiment information) from keywords and bi-grams in tweets (Huang: pp. 5, col. 1, para. 1), and trains models (i.e., text analysis model) to generate topic and sentiment labels for input tweets (Huang: pp. 4, col. 2, para. 4). Tweets with the same subject name and topic or sentiment label form a scene or sentiment domain.
Claim 1g recites “categorizing the data units in each scene domain or sentiment domain based on scene information or sentiment information, so as to obtain a plurality of specific domains, wherein each of said specific domains contains the same subject information and the same scene information, or contains the same subject information and the same sentiment information; and”.
Heisele labels every image tweet with subject name (i.e., subject information) (Heisele: pp. 38, para. 4), while Huang labels every tweet with topic label (i.e., scene information) and sentiment label (i.e., sentiment information) (Huang: pp. 4, col. 2, para. 4). In other words, every tweet carries a pair of (subject, topic) labels, or a pair of (subject, sentiment) labels.
Heisele and Huang do not disclose the limitation on categorizing data units; however, tweets (i.e., data units) can be grouped (i.e., categorized) by their (subject topic) label pairs, or by their (subject, sentiment) label pairs. Each group (i.e., specific domain) consists of data units sharing the label pair. Day provides examples of using the standard SQL GROUP BY clause (Day: [0018]) to perform the grouping operation.
Claim 1h recites “outputting, as a correlation of a specific subject information with a specific scene information or sentiment information based on the plurality of specific domains, a list of specific domains ordered according to a number of data units in a specific domain, wherein the more data units in a specific domain the more highly correlated the specific subject information of the specific domain is with the specific scene or sentiment information of the specific domain.”
Heisele and Huang do not disclose this limitation; however, tweets (i.e., data units) can be grouped (i.e., correlated) by their (subject topic) label pairs, or by their (subject, sentiment) label pairs. Each group (i.e., specific domain) consists of data units sharing the same label pair, and groups can be sorted based on their size. Day provides examples of using the standard SQL GROUP BY (Day: [0018]), COUNT(*) (Day: [0083]), and ORDER BY (Day: [0069]) operators.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Heisele and Huang with Day. One having ordinary skill in the art would have found motivation to combine multiple classifiers for mixed media tweets containing text and image, each trained to learn a different aspect about the tweets, such as named objects and categories in the images, or topics and sentiments of tweets; and to aggregate the learned aspects using standard SQL constructs such as grouping, counting, and sorting.

Claim 3 recites “The data mining method of claim 1, wherein said automatic image identification method comprises the following steps: extracting identification features of an image data to be processed; and inputting identification features of said image data into the subject knowledge base to perform computation, so as to determine whether specific subject information is contained.”
Heisele labels training images (i.e., subject knowledge base), and extracts feature vectors (i.e., subject information) from them (Heisele: pp. 39, para. 2). Classifiers (i.e., image identification model) are trained using the labels – object labels (i.e., subject name) for identification classifier, and category labels for categorization classifier (Heisele: pp. 38, para. 4).

Claim 4 recites “The data mining method of claim 1, wherein said automatic text analysis method comprises the following steps: extracting analysis features of a text data; and Page 3 of 13inputting analysis features of said text data into the scene knowledge base or sentiment knowledge base to perform computation, so as to determine whether specific scene information or sentiment information is contained.”
Heisele teaches claim 1, but does not disclose this claim; however, Huang obtains training text in tweets (i.e., scene or sentiment knowledge base) with initial topic and sentiment labels from crowd sourcing. Huang extracts topic and sentiment predicting feature vectors (i.e., scene or sentiment information) from keywords and bi-grams in tweets (Huang: pp. 5, col. 1, para. 1), and trains models (i.e., text analysis model) to generate topic and sentiment labels for input tweets (Huang: pp. 4, col. 2, para. 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Heisele with Huang. One having ordinary skill in the art would have found motivation to combine multiple classifiers for mixed media tweets containing text and image, each trained to learn a different aspect about the tweets, such as named objects and categories in the images, or topics and sentiments of tweets.

Claim 5 recites “The data mining method of claim 1, wherein said automatic text analysis method comprises the following steps: extracting keywords from a target text; inputting the keywords into the scene knowledge base or sentiment knowledge base, and determine whether the target text contains the specific scene information or sentiment information based on syntactic rules.”
Heisele teaches claim 1, but does not disclose this claim; however, Huang obtains training text in tweets (i.e., scene or sentiment knowledge base) with initial topic and sentiment labels from crowd sourcing. Huang extracts topic and sentiment predicting feature vectors (i.e., scene or sentiment information) from keywords and bi-grams in tweets (Huang: pp. 5, col. 1, para. 1), and trains models (i.e., text analysis model) to generate topic and sentiment labels for input tweets (Huang: pp. 4, col. 2, para. 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Heisele with Huang. One having ordinary skill in the art would have found motivation to combine multiple classifiers for mixed media tweets containing text and image, each trained to learn a different aspect about the tweets, such as named objects and categories in the images, or topics and sentiments of tweets.

Claim 6 recites “The data mining method of claim 1, wherein said data mining method further comprises the following step: ordering all the specific domains containing the same subject information according to the number of elements therein.”
Heisele and Huang teach claim 1, but do not disclose this claim; however, every group (i.e., specific domain) consists of data units sharing the same subject name and topic label, or the same subject name and sentiment label. Groups can be sorted in the combined order of subject name and group size (i.e., number of elements). Day provides examples of using the standard SQL COUNT(*) operator (Day: [0083]) and ORDER BY clause (Day: [0069]) to perform the counting and sorting operations.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Heisele and Huang with Day. One having ordinary skill in the art would have found motivation to combine multiple classifiers for mixed media tweets containing text and image, each trained to learn a different aspect about the tweets; and to aggregate the learned aspects using standard SQL constructs such as grouping, counting and sorting.

Claim 7 recites “The data mining method of claim 1, wherein said data mining method further comprises the following step: ordering all the specific domains containing the same scene information or sentiment information according to the number of elements therein.”
Heisele and Huang teach claim 1, but do not disclose this claim; however, every group (i.e., specific domain) consists of data units sharing the same subject name and topic label, or the same subject name and sentiment label. Groups can be sorted in the combined order of topic/sentiment label and group size (i.e., number of elements). Day provides examples of using the standard SQL COUNT(*) operator (Day: [0083]) and ORDER BY clause (Day: [0069]) to perform the counting and sorting operations.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Heisele and Huang with Day. One having ordinary skill in the art would have found motivation to combine multiple classifiers for mixed media tweets containing text and image, each trained to learn a different aspect about the tweets; and to aggregate the learned aspects using standard SQL constructs such as grouping, counting and sorting.

Claim 8 recites “The data mining method of claim 1, wherein said data mining method further comprises the following step: filtering all the specific domains based on filtering criteria, and ordering the specific domains after filtering according to the number of elements therein.”
Heisele and Huang teach claim 1, but do not disclose this claim; however, every group (i.e., specific domain) consists of data units sharing the same subject name and topic label, or the same subject name and sentiment label. The set of groups can be filtered by any criteria on subject name, topic label, sentiment label, or group size. Groups after filtering can be sorted in the order of group size (i.e., number of elements). Day provides examples of using the standard SQL COUNT(*) operator (Day: [0083]), WHERE clause and ORDER BY clause (Day: [0069]) to perform the filtering, counting and sorting operations.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Heisele and Huang with Day. One having ordinary skill in the art would have found motivation to combine multiple classifiers for mixed media tweets containing text and image, each trained to learn a different aspect about the tweets; and to aggregate the learned aspects using standard SQL constructs such as filtering, grouping, counting and sorting.

Claim 9 recites “A data mining method for mining mixed-type data, said data mining method being characterized in comprising the following steps:”
Claim 9a recites “creating using supervised learning a subject knowledge base, and creating a scene knowledge base or sentiment knowledge base, wherein: Page 4 of 13said subject knowledge base includes a plurality of subject information and an image identification model; each said subject information includes the name of the subject; said scene knowledge base includes a plurality of scene information and a text analysis model; each said scene information includes a topic label of the scene; said sentiment knowledge base includes a plurality of sentiment information and a text analysis model; each said sentiment information includes a sentiment label; and said image identification model and text analysis models are trained from annotated data;”
Heisele uses supervised learning to train classifiers (i.e., image identification model) to identify and categorize objects in images. Training images are labeled (i.e., annotated), from which feature vectors (i.e., subject information) are extracted (i.e., subject knowledge base) (Heisele: pp. 39, para. 2). Classifiers are trained using the labels – object labels (i.e., name of subject) for identification classifier, and category labels for categorization classifier (Heisele: pp. 38, para. 4).
Heisele does not disclose the limitations on scene and sentiment; however, Huang obtains training text in tweets (i.e., scene or sentiment knowledge base) with initial topic and sentiment labels from crowd sourcing. Huang extracts topic and sentiment predicting feature vectors (i.e., scene or sentiment information) from keywords and bi-grams in tweets (Huang: pp. 5, col. 1, para. 1), and trains models (i.e., text analysis model) to generate topic and sentiment labels for input tweets (Huang: pp. 4, col. 2, para. 4).
Claim 9b recites “obtaining a plurality of data units, wherein: at least a number of said data units comprise image data and text data, and said image data contains subject information and said text data contains scene information or sentiment information;” Tweets (i.e., data units) contain text and sometimes together with images. Heisele’s classifiers take image tweets as input (Heisele: pp. 38, para. 4), while Huang’s classifiers take tweets as input (Huang: pp. 4, col. 2, para. 4).
Claim 9c recites “decomposing each of said data units into image data and text data;” Heisele’s classifiers take image tweets as input (Heisele: pp. 38, para. 4), while Huang’s classifiers take tweets as input (Huang: pp. 4, col. 2, para. 4).
Claim 9d recites “based on said subject knowledge base, for the image data of each data unit, identifying the subject information from the image data using an automatic image identification model, wherein each identified subject information includes a textual label of subject name;”
Heisele labels training images (i.e., subject knowledge base), and extracts feature vectors (i.e., subject information) from them (Heisele: pp. 39, para. 2). Classifiers (i.e., image identification model) are trained using the labels – object labels (i.e., subject name) for identification classifier, and category labels for categorization classifier (Heisele: pp. 38, para. 4).
Claim 9e recites “based on said scene knowledge base or sentiment knowledge base, for the text data of each data unit, identifying the scene information or sentiment information from the text data using an automated text analysis model, wherein said each scene information or sentiment information includes a topic label or sentiment label;”
Heisele does not disclose this limitation; however, Huang obtains training text in tweets (i.e., scene or sentiment knowledge base) with initial topic and sentiment labels from crowd sourcing. Huang extracts topic and sentiment predicting feature vectors (i.e., scene or sentiment information) from keywords and bi-grams in tweets (Huang: pp. 5, col. 1, para. 1), and trains models (i.e., text analysis model) to generate topic and sentiment labels for input tweets (Huang: pp. 4, col. 2, para. 4).
Claim 9f recites “categorize data units based on the identified subject information, so as to form at least one subject domain;”
Heisele’s classifiers label images in tweets (i.e., data units) with object labels (i.e., subject information) and category labels (i.e., subject domain) (Heisele: pp. 38, para. 4). Tweets can be grouped (i.e., categorized) by category labels. Heisele does not disclose the limitation on categorizing data units; however, Day provides examples of using the standard SQL GROUP BY clause (Day: [0018]) to perform the grouping operation.
Claim 9g recites “for each subject domain, finding the scene information or sentiment information of the data unit corresponding to each subject information, so as to obtain a scene domain or sentiment domain corresponding to specific subject information; and”.
Heisele labels every image tweet with subject name (i.e., subject information) (Heisele: pp. 38, para. 4), while Huang labels every tweet with topic label (i.e., scene information) and sentiment label (i.e., sentiment information) (Huang: pp. 4, col. 2, para. 4). Tweets with the same subject name and topic or sentiment label form a scene or sentiment domain.
Claim 9h recites “categorizing elements in each of said scene domain or sentiment domain based on scene information or sentiment information, so as to obtain a plurality of specific domains, wherein each of said specific domains contains the same subject information and the same scene information, or contains the same subject information and the same sentiment information.”
Heisele and Huang do not disclose the limitation on categorizing elements; however, tweets (i.e., data units) can be grouped (i.e., categorized) by a combination of subject name and topic label, or by a combination of subject name and sentiment label. Each group (i.e., specific domain) consists of data units sharing the same subject name and topic label, or the same subject name and sentiment label. Day provides examples of using the standard SQL GROUP BY clause (Day: [0018]) to perform the grouping operation.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Heisele and Huang with Day. One having ordinary skill in the art would have found motivation to combine multiple classifiers for mixed media tweets containing text and image, each trained to learn a different aspect about the tweets, such as named objects and categories in the images, or topics and sentiments of tweets; and to aggregate the learned aspects using standard SQL constructs such as grouping.

 Claim 10 recites “A data mining method for mining mixed-type data including image data and text data, wherein said image data contains subject information and said text data contains scene information or sentiment information, said data mining method being characterized in comprising the following steps:”
Claim 10a recites “creating using supervised learning a subject knowledge base, and creating a scene knowledge base or sentiment knowledge base, wherein: said subject knowledge base includes a plurality of subject information and an image identification model; each said subject information includes the name of the subject; said scene knowledge base includes a plurality of scene information and a text analysis model; each said scene information includes a topic label of the scene; said sentiment knowledge base includes a plurality of sentiment information and a text analysis model; each said sentiment information includes a sentiment label; and said image identification model and text analysis models are trained from annotated data;”
Heisele uses supervised learning to train classifiers (i.e., image identification model) to identify and categorize objects in images. Training images are labeled (i.e., annotated), from which feature vectors (i.e., subject information) are extracted (i.e., subject knowledge base) (Heisele: pp. 39, para. 2). Classifiers are trained using the labels – object labels (i.e., name of subject) for identification classifier, and category labels for categorization classifier (Heisele: pp. 38, para. 4).
Heisele does not disclose the limitations on scene and sentiment; however, Huang obtains training text in tweets (i.e., scene or sentiment knowledge base) with initial topic and sentiment labels from crowd sourcing. Huang extracts topic and sentiment predicting feature vectors (i.e., scene or sentiment information) from keywords and bi-grams in tweets (Huang: pp. 5, col. 1, para. 1), and trains models (i.e., text analysis model) to generate topic and sentiment labels for input tweets (Huang: pp. 4, col. 2, para. 4).
Claim 10b recites “obtaining a plurality of data units, wherein: at least a number of said data units comprise image data and text data; and said image data contains subject information and said text data contains scene information or sentiment information;” Tweets (i.e., data units) contain text and sometimes together with images. Heisele’s classifiers take image tweets as input (Heisele: pp. 38, para. 4), while Huang’s classifiers take tweets as input (Huang: pp. 4, col. 2, para. 4).
Claim 10c recites “decomposing each of said data units into image data and text data;” Heisele’s classifiers take image tweets as input (Heisele: pp. 38, para. 4), while Huang’s classifiers take tweets as input (Huang: pp. 4, col. 2, para. 4). 
Claim 10d recites “based on said scene knowledge base or sentiment knowledge base, for the text data of each data unit, identifying the scene information or sentiment Page 6 of 13information from the text data using an automated text analysis model, wherein said each scene information or sentiment information includes a topic label or sentiment label;”
Heisele does not disclose this limitation; however, Huang obtains training text in tweets (i.e., scene or sentiment knowledge base) with initial topic and sentiment labels from crowd sourcing. Huang extracts topic and sentiment predicting feature vectors (i.e., scene or sentiment information) from keywords and bi-grams in tweets (Huang: pp. 5, col. 1, para. 1), and trains models (i.e., text analysis model) to generate topic and sentiment labels for input tweets (Huang: pp. 4, col. 2, para. 4).
Claim 10e recites “categorizing data units based on scene information or sentiment information, so as to form at least one scene domain or sentiment domain, wherein each of said scene domain or sentiment domain corresponds to a plurality of data units;”
Heisele does not disclose this limitation; however, Huang’s classifiers label text in tweets (i.e., data units) with topic and sentiment labels (i.e., scene or sentiment information) (Huang: pp. 4, col. 2, para. 4). Tweets can be grouped (i.e., categorized) by topic or sentiment labels (i.e., scene or sentiment domains). Huang does not disclose the limitation on categorizing data units; however, Day provides examples of using the standard SQL GROUP BY clause (Day: [0018]) to perform the grouping operation.

Claim 10f recites “based on said subject knowledge base, for the image data of each data unit in each scene domain or sentiment domain, identifying the subject information from the image data using an automated image identification model, wherein each identified subject information includes a textual label of subject name, so as to obtain at least one subject domain corresponding to specific scene information or sentiment information; and”.
Heisele labels training images (i.e., subject knowledge base), and extracts feature vectors (i.e., subject information) from them (Heisele: pp. 39, para. 2). Classifiers (i.e., image identification model) are trained using the labels – object labels (i.e., subject name) for identification classifier, and category labels for categorization classifier (Heisele: pp. 38, para. 4). Tweets with the same subject name and topic or sentiment label form a subject domain.
Claim 10g recites “categorizing the elements in each of said subject domain based on subject information, so as to obtain a plurality of specific domains, wherein each of said specific domains contains the same subject information and the same scene information, or contains the same subject information and the same sentiment information.”
Heisele and Huang do not disclose the limitation on categorizing elements; however, tweets (i.e., data units) can be grouped (i.e., categorized) by a combination of subject name and topic label, or by a combination of subject name and sentiment label. Each group (i.e., specific domain) consists of data units sharing the same subject name and topic label, or the same subject name and sentiment label. Day provides examples of using the standard SQL GROUP BY clause (Day: [0018]) to perform the grouping operation.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Heisele and Huang with Day. One having ordinary skill in the art would have found motivation to combine multiple classifiers for mixed media tweets containing text and image, each trained to learn a different aspect about the tweets, such as named objects and categories in the images, or topics and sentiments of tweets; and to aggregate the learned aspects using standard SQL constructs such as grouping.

Claim 11 recites “A data mining method for mining mixed-type data, said data mining method being characterized in comprising the following steps:”
Claim 11a recites “creating using supervised learning a subject knowledge base, and creating a scene knowledge base or sentiment knowledge base, wherein: said subject knowledge base includes a plurality of subject information and an image identification model; each said subject information includes the name of the subject; said scene knowledge base includes a plurality of scene information and a text analysis model; each said scene information includes a topic label of the scene; said sentiment knowledge base includes a plurality of sentiment information and a text analysis model; each said sentiment information includes a sentiment label; and Page 7 of 13said image identification model and text analysis models are trained from annotated data;”
Heisele uses supervised learning to train classifiers (i.e., image identification model) to identify and categorize objects in images. Training images are labeled (i.e., annotated), from which feature vectors (i.e., subject information) are extracted (i.e., subject knowledge base) (Heisele: pp. 39, para. 2). Classifiers are trained using the labels – object labels (i.e., name of subject) for identification classifier, and category labels for categorization classifier (Heisele: pp. 38, para. 4).
Heisele does not disclose the limitations on scene and sentiment; however, Huang obtains training text in tweets (i.e., scene or sentiment knowledge base) with initial topic and sentiment labels from crowd sourcing. Huang extracts topic and sentiment predicting feature vectors (i.e., scene or sentiment information) from keywords and bi-grams in tweets (Huang: pp. 5, col. 1, para. 1), and trains models (i.e., text analysis model) to generate topic and sentiment labels for input tweets (Huang: pp. 4, col. 2, para. 4).
Claim 11b recites “obtaining a plurality of data units, wherein: at least a number of said data units comprise image data and text data; and said image data contains subject information and said text data contains scene information or sentiment information;” Tweets (i.e., data units) contain text and sometimes together with images. Heisele’s classifiers take image tweets as input (Heisele: pp. 38, para. 4), while Huang’s classifiers take tweets as input (Huang: pp. 4, col. 2, para. 4).
Claim 11c recites “decomposing each of said data units into image data and text data;” Heisele’s classifiers take image tweets as input (Heisele: pp. 38, para. 4), while Huang’s classifiers take tweets as input (Huang: pp. 4, col. 2, para. 4).
Claim 11d recites “based on said subject knowledge base, for the image data of each data unit, identifying the subject information from the image data using an automatic image identification model, wherein each identified subject information includes a textual label of subject name;”
Heisele labels training images (i.e., subject knowledge base), and extracts feature vectors (i.e., subject information) from them (Heisele: pp. 39, para. 2). Classifiers (i.e., image identification model) are trained using the labels – object labels (i.e., subject name) for identification classifier, and category labels for categorization classifier (Heisele: pp. 38, para. 4).
Claim 11e recites “based on said scene knowledge base or sentiment knowledge base, for the text data of each data unit, identifying the scene information or sentiment information from the text data using an automated text analysis model, wherein said each scene information or sentiment information includes a topic label or sentiment label;”
Heisele does not disclose this limitation; however, Huang obtains training text in tweets (i.e., scene or sentiment knowledge base) with initial topic and sentiment labels from crowd sourcing. Huang extracts topic and sentiment predicting feature vectors (i.e., scene or sentiment information) from keywords and bi-grams in tweets (Huang: pp. 5, col. 1, para. 1), and trains models (i.e., text analysis model) to generate topic and sentiment labels for input tweets (Huang: pp. 4, col. 2, para. 4).
Claim 11f recites “categorizing the scene information or sentiment information, so as to form at least one scene domain or sentiment domain;”
Heisele does not disclose this limitation; however, Huang’s classifiers label text in tweets (i.e., data units) with topic and sentiment labels (i.e., scene or sentiment information) (Huang: pp. 4, col. 2, para. 4). Tweets can be grouped (i.e., categorized) by topic or sentiment labels (i.e., scene or sentiment domains). Huang does not disclose the limitation on categorizing data units; however, Day provides examples of using the standard SQL GROUP BY clause (Day: [0018]) to perform the grouping operation.
Claim 11g recites “for each scene domain or sentiment domain, finding the subject information of the data unit corresponding to each scene information or sentiment information, so as to obtain a subject domain corresponding to specific scene information or sentiment information; and”.
Heisele labels every image tweet with subject name (i.e., subject information) (Heisele: pp. 38, para. 4), while Huang labels every tweet with topic label (i.e., scene information) and sentiment label (i.e., sentiment information) (Huang: pp. 4, col. 2, para. 4). Tweets with the same subject name and topic or sentiment label form a subject domain.
Claim 11h recites “categorizing elements in each of said subject domain based on subject information, so as to obtain a plurality of specific domains, wherein each of said specific domains contains the same subject information and the same scene information, or contains the same subject information and the same sentiment information.”
Heisele and Huang do not disclose the limitation on categorizing elements; however, tweets (i.e., data units) can be grouped (i.e., categorized) by a combination of subject name and topic label, or by a combination of subject name and sentiment label. Each group (i.e., specific domain) consists of data units sharing the same subject name and topic label, or the same subject name and sentiment label. Day provides examples of using the standard SQL GROUP BY clause (Day: [0018]) to perform the grouping operation.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Heisele and Huang with Day. One having ordinary skill in the art would have found motivation to combine multiple classifiers for mixed media tweets containing text and image, each trained to learn a different aspect about the tweets, such as named objects and categories in the images, or topics and sentiments of tweets; and to aggregate the learned aspects using standard SQL constructs such as grouping.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Heisele, in view of Huang and Day, and further in view of Fodden. The anatomy of a tweet: Metadata on Twitter. Slaw, Canada’s online legal magazine, 2011, pp. 1-3 [herein “Fodden”].
Claim 2 recites “The data mining method according to claim 1, wherein said data unit is provided with a data identifier, wherein image data and text data belonging to the same data unit have the same data identifier and are associated with each other via the data identifier.”
Heisele and Huang teach claim 1, but do not disclose this claim; however, Fodden teaches the metadata for a tweet, which contains, among other things, a unique ID (i.e., data identifier) for every tweet (i.e., data unit) (Fodden: pp. 3/3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Heisele and Huang with Fodden. One having ordinary skill in the art would have found motivation to use the unique ID of a tweet to relate the object and category labels extracted from image data with the topic and sentiment labels extracted from textual data in the same tweet.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        

/ALEX GOFMAN/Primary Examiner, Art Unit 2163